Citation Nr: 1510308	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  12-16 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.  

2.  Entitlement to a compensable evaluation for lumbosacral degenerative disc disease from August 4, 2008.  

3.  Entitlement to an evaluation in excess of 10 percent for lumbosacral degenerative disc disease since August 4, 2008.  

4.  Entitlement to service connection for residuals of a traumatic brain injury, to include headaches.  

5.  Entitlement to service connection for bilateral hearing loss.  

6. Entitlement to service connection for a right shoulder/arm disorder.  



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to December 1969.  He also performed periods of active duty for training and inactive duty training in the reserve to include a period of active duty for training from July to August 1983.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  In light of the evidence provided by the Veteran in connection with his claim of entitlement to service connection for residuals of a traumatic brain injury, the Board has recharacterized this issue to specifically include headaches.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The Veteran testified at a June 2014 Travel Board hearing before the undersigned.  A transcript of the hearing is associated with the Veteran's Virtual VA file.  After the hearing, the Veteran submitted additional relevant evidence, and waived agency original jurisdiction review of such evidence.  38 C.F.R. § 20.1304(c) (2014).  Additional relevant records are associated with both the Virtual VA and Veterans Benefits Management System (VBMS) paperless files.  

The issue of entitlement to service connection and a separate compensable rating for bilateral lower extremity radiculopathy, to include secondary to lumbar degenerative disc disease, has been raised by the record, including the October 2009 VA examination and the June 2014 hearing testimony, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for residuals of a traumatic brain injury, to include headaches, bilateral hearing loss, and a right shoulder/arm disorder; as well as the issue of entitlement to an initial evaluation in excess of 10 percent for lumbosacral degenerative disc disease since August 4, 2008, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran first developed hemorrhoids while on active duty for training.  

2.  The Veteran's current hemorrhoids are related to his in-service hemorrhoids.  

3.  Since August 4, 2008, the Veteran's lumbosacral degenerative disc disease has resulted in painful motion.  


CONCLUSIONS OF LAW

1.  Hemorrhoids were incurred in active service.  38 U.S.C.A. §§ 101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2014).  

2.  Since August 4, 2008, the criteria for an initial evaluation of 10 percent rating for lumbar degenerative disc disease have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5243 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable determination as to the issues decided herein, no discussion of compliance with VA's duties to notify and assist is necessary at this time.  

Hemorrhoids  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Active military service includes active duty, any period of active duty for training during which the individual concerned was disabled from a disease or injury incurred in the line of duty, and any period of inactive duty training during which the individual concerned was disabled from an injury incurred in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

Establishing service connection generally requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

The first element to grant service connection, i.e., a present disability, is shown by the October 2009 VA examination report diagnosing hemorrhoids.  

Regarding an in-service injury or disease, the Veteran's service treatment records show that on January 20, 1984, he reported having a growth on his anal area for six months.  The provider gave an assessment of external hemorrhoids.  Records provided by the Veteran from the Air Force Accounting and Finance Center show that he served on active duty for training from July 17, 1983, to August 14, 1983, i.e., six months before the January 1984 report of hemorrhoids.  There is no indication in the record of the Veteran experiencing hemorrhoids before this point.  As there is no evidence casting doubt on the credibility of the Veteran's January 1984 report of having a growth for six months, and he is competent to report such a growth, the Board finds that the second element to grant service connection is met.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (laypersons are competent to testify as to the observable symptoms of an illness). 

Finally, the third element to grant service connection, i.e., a nexus between the present disability and in-service disease, is shown by the October 2009 examination report.  The examiner opined based on the Veteran's service treatment records showing hemorrhoids and the lack of any indication of hemorrhoids prior to service, that the appellant's hemorrhoids were at least as likely as not related to service.  Although the examiner relied on a later May 1991 service treatment record, the examiner's reasoning applies to the January 1984 initial report of hemorrhoids as well.  Therefore, service connection for hemorrhoids is warranted.  

Lumbosacral Degenerative Disc Disease

Disability ratings are determined by evaluating the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all of the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  Any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  
 
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In cases involving disagreement with the initial rating assigned, separate ratings may be assigned for different periods of time on appeal if the facts show that different ratings are warranted, resulting in "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Generally, when assessing the severity of musculoskeletal disabilities that, as here, are at least partly rated on the basis of limitation of motion, VA must also consider the extent to which the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination - assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

With respect to arthritis, Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the joint involved.  38 C.F.R. § 4.71a.  If the limitation of motion of the joint involved is noncompensable, a rating of 10 percent is applicable.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.
 
With any form of arthritis, painful motion is an important factor.  It is the intention of the rating schedule to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  A compensable evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5003, and 38 C.F.R. § 4.59 based on painful motion is in order where arthritis is established by x-ray findings even though no compensable limitation of motion of the affected joint is demonstrated.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Where a compensable limitation of motion is demonstrated in the joint, the Lichtenfels rule is not applicable.  

The Board finds that a 10 percent evaluation is warranted for the Veteran's lumbosacral degenerative disc disease based on his credible reports of painful motion, including during the June 2014 hearing.  Id.  As indicated in the introduction and for reasons discussed below, the Board is remanding the issue of entitlement to an initial evaluation in excess of 10 percent for additional development. 


ORDER

Entitlement to service connection for hemorrhoids is granted.  

Entitlement to an initial evaluation of 10 percent for lumbosacral degenerative disc disease is granted, subject to controlling regulations governing the payment of monetary awards.  


REMAND

Remand is necessary to ensure that all required development has been completed.  VA treatment records associated with the Veteran's Virtual VA file include an October 2012 record showing that he reported having a Social Security claim.  The AOJ should determine whether the Veteran has ever filed a claim for Social Security disability benefits, and if so, obtain all medical records related to such claim.  

As noted above, the Veteran has provided some records from the Air Force Accounting and Finance Center detailing his dates of active duty for training and inactive duty training.  The evidence currently of record does not, however, include such detailed records related to his service between 1970 and 1980.  Appropriate attempts must be made to verify the dates of any active duty for training and inactive duty training from 1970 to 1980.  

In his October 2013 VA Form 9, the Veteran asserted that VA did not attempt to find records that were missing from his file.  The AOJ should determine what records the Veteran would like assistance obtaining and should make appropriate attempts to obtain such records, with the assistance of the Veteran as necessary.  

Regarding the claim of entitlement to service connection for residuals of a traumatic brain injury, to include headaches, certain relevant medical records are missing.  These include a November 2009 MRI report and records related to evaluation by a private neurologist.  

The Board notes that a September 2009 VA-authorized examiner opined that the Veteran's hearing loss was related to service.  Service connection for hearing loss was denied, however, because the Veteran did not have a hearing loss disability as defined by 38 C.F.R. § 3.385 (2014).  Relevant records related to whether the Veteran has a hearing loss disability are, however, missing from the claims file and must be obtained.  After obtaining such records, if there is still a question as to whether the Veteran has a hearing loss disability, a new examination should be provided.  Specifically, a November 2007 VA treatment record indicates that the Veteran received an audiogram outside VA showing a high frequency hearing loss.  The detailed results of that audiogram are not, however, available for Board review.  Although VA records indicate that outside medical records were scanned into VA systems, the printout of records available to the Board does not show the scanned original.  These records should be obtained or otherwise made available for Board review, particularly in light of the Veteran's February 2010 notice of disagreement that the September 2009 VA examination was inconsistent with previous hearing tests.  A July 2013 VA audiology treatment record indicates word recognition scores of 92 and 84 percent, however, it is not clear from the record whether the scores were obtained using the Maryland CNC Test, as required by 38 C.F.R. § 3.385 (2014).  Attempts should be made to clarify whether the July 2013 speech recognition scores were based on the Maryland CNC Word List and to obtain detailed results of July 2013 audiometric testing.  Savage v. Shinseki, 24 Vet.App. 259 (2011).

Regarding the Veteran's claims of entitlement to service connection for residuals of a traumatic brain injury, to include headaches, and a right shoulder/arm disorder, examinations are warranted in light of the September 2014 statement by Dr. B.M.R. and August 2014 record from Family HealthPartners, which while too equivocal to support a favorable decision on the merits, suggest a possible link between these disorders and service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Veteran testified at the June 2014 hearing that his lumbosacral degenerative disc disease has worsened since his October 2009 VA examination.  A new examination is therefore warranted.  Additionally, in light of the potentially relevant records that yet to be obtained, the Board defers consideration of the question what rating in excess of 10 percent is warranted for his lumbar disorder since August 2008.  The examiner should therefore address the history of the Veteran's symptoms since August 2008 in detail.  

Accordingly, the case is REMANDED for the following action:

1.  Determine whether the Veteran has ever filed a claim for Social Security disability benefits.  If he has, obtain all records related to such a claim and associate them with the claims file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  The AOJ should contact the appropriate service department and/or record storage facility, to include the National Personnel Records Center, any appropriate Air Force Reserve office, as well as the Defense Finance and Accounting Service, and request that they verify each and every period of the Veteran's service, to specifically include classifying whether the service was active duty, active duty for training, or inactive duty for training between December 31, 1969 and December 31, 1979.  If it is necessary to contact the Defense Finance and Accounting Service to secure this information, that agency must review the various pay accounts to determine the account from which the Veteran was paid for each period of service. (i.e., What service periods were paid from an account designated to pay for inactive duty service? What service periods were paid from an account designated to pay for active duty training service? Etc.)  If the AOJ cannot locate these Federal records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. The claimant must then be given an opportunity to respond.

3.  Obtain any outstanding, relevant treatment records, with the assistance of the Veteran as necessary.  In this regard attempts must be made to obtain the following:  records of treatment at Landstuhl Army Hospital; records of 1995 treatment and examination at McChord Air Force Base; any relevant MRI reports, including from November 2009, and any records related to evaluation by a private neurologist; any private audiogram results, including the audiogram referenced in a November 2007 VA treatment record; detailed results of July 2013 VA audiometric testing, to include a statement addressing whether July 2013 speech recognition scores were obtained using the Maryland CNC test; any other outstanding, relevant VA treatment records, including any relevant records of treatment at the Portland VA Medical Center from 1998 to March 2002 and since August 2013; and any other relevant evidence identified by the Veteran.  

If the RO cannot locate such records, it must document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
4.  The Veteran should be asked to attempt to secure all treatment records not previously provided from pertinent care providers who cared for his symptoms related to residuals of a traumatic brain injury, headaches, hearing loss, right shoulder/arm disorder, and low back disorder while he lived in England, Germany, as well as any additional private treatment received in the United States which has yet to be submitted.  

5.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of any residuals of a traumatic brain injury, to include headaches.  The examiner must be provided access to the claims, Virtual VA, and VBMS files, as well as the precise periods of service, including the dates of all active duty, active duty for training, and inactive duty training.  The examiner must specify in the examination report that the claims, Virtual VA, and VBMS files have been reviewed.  

Following the examination, the examiner must opine whether it is at least as likely as not (a 50 percent probability or greater) that any current residual of a traumatic brain injury, to include headaches, was incurred or aggravated by any period of active duty service.  If not, is it at least as likely as not that any diagnosed residual of a traumatic brain injury was incurred or aggravated during any subsequent period of active duty for training or inactive duty training.  If the disorder was incurred while performing active duty for training or inactive duty training the examiner must attempt to identify the date the disorder was incurred.

A complete rationale must accompany any opinion provided.  The examiner must discuss all pertinent evidence to specifically include the August 2014 treatment record from Family HealthPartners, the September 2014 letter from Dr. B.M.R., and any MRI results of record.  The examiner must discuss the Veteran's self-reported history, as well as the July 2013 statement by his ex-spouse.  The examiner is advised that while the Veteran is not competent to state that he has suffered from a specific neurologic disorder since service, he is competent to state that he has had certain symptoms, such as headaches.  The examiner is further advised, however, that while the absence of corroborating clinical records may NOT be the determinative factor, the terms competence and credibility are not synonymous.

6.  After completing the development in directives one through four, schedule the Veteran for a VA examination to determine the nature and etiology of any right shoulder/arm disorder.  The examiner must be provided access to the claims, Virtual VA, and VBMS files, as well as the precise periods of service, including active duty, active duty for training, and inactive duty training.  The examiner must specify in the examination report that the claims, Virtual VA, and VBMS files have been reviewed.  

Following the examination, the examiner must indicate whether it is at least as likely as not (a 50 percent probability or greater) that any current right shoulder/arm disorder was incurred or aggravated by any period of active duty service.  If not, is it at least as likely as not that any diagnosed right shoulder/arm disorder was incurred or aggravated during any subsequent period of active duty for training or inactive duty training.  If the disorder was incurred while performing active duty for training or inactive duty training the examiner must attempt to identify the date the disorder was incurred.

A complete rationale must accompany any opinion provided.  The examiner must specifically discuss: the August 2014 treatment record from Family HealthPartners and the September 2014 letter from Dr. B.M.R.  The examiner must discuss the Veteran's self-reported history, as well as the July 2013 statement by his ex-spouse.  The examiner is advised that while the Veteran is not competent to state that he has suffered from a specific shoulder/arm disorder since service, he is competent to state that he has had certain symptoms, such as shoulder/arm pain.  The examiner is further advised, however, that while the absence of corroborating clinical records may NOT be the determinative factor, the terms competence and credibility are not synonymous.

7.  After completing the development in paragraphs one through four, the AOJ should consider whether an examination is necessary to determine if the Veteran has a hearing loss disability as defined by 38 C.F.R. § 3.385.  If such an examination is necessary, one should be provided in accordance with the appropriate examination worksheet which addresses the etiology of a hearing loss disability.  

8.  After completing the development in directives one through four, schedule the Veteran for a VA examination to address the severity of his lumbosacral degenerative disc disease.  An examination report should be prepared using the appropriate disability benefits questionnaire or worksheet.  The examiner must be provided access to the Veteran's claims, Virtual VA, and VBMS files.  All indicated tests and studies should be conducted and clinical findings, to include range of motion studies, should be reported in detail.  The examiner must address whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with lumbosacral degenerative disc disease, and to what extent the Veteran experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  If possible, this should be expressed in terms of additional degrees of range of motion lost during flare-ups or with repetitive use.  

The examiner should address in detail the history of the Veteran's symptoms and should, to the extent possible, provide an assessment as to the severity of those symptoms and the accompanying functional loss since August 2008.  If the Veteran's symptoms have increased in severity at any time since August 2008, the examiner must address when the increase occurred and the nature of that increase.  A complete rationale must be provided for any and all opinions offered.

9.  After the development requested has been completed, the AOJ must review the examination reports to ensure that they are in complete compliance with the directives of this Remand.  The AOJ must ensure that the examiners documented consideration of the claims, Virtual VA, and VBMS records.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.

10.  After completing the above development and any other indicated development, readjudicate the claims.  If any benefit sought is not granted, provide the Veteran a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


